          Case 1:20-cv-04185-PAE Document 60 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VOLT ELECTRIC NYC CORP.,

                                         Plaintiff,                       20 Civ. 4185 (PAE)
                         -v-
                                                                                 ORDER
 A.M.E., INC., HEMANT R. PATEL,

                                         Defendants.



PAUL A. ENGELMAYER, District Judge:

       The Court has received the parties’ letters regarding a discovery dispute over the

production of documents relating to estimates by defendant A.M.E., Inc. (“AME”) for its

contract with Henick-Lane, Inc. (“Henick-Lane”), the mechanical contractor on the Jewish

Theological Seminary project. See Dkts. 54–57. Plaintiff Volt Electric NYC Corp. (“Volt”)

seeks to compel production of all such documents. AME contends that these are not relevant to

the claims at issue.

       To assist the Court in its review, by March 26, 2021 at 5 p.m., the parties are directed to

file a joint letter setting forth the parties’ responses, in sequence, to the following questions:

           x   What concretely are “final terminations” and “final termination work,” and how
               do these relate to Volt’s subcontractor role and to the larger Jewish Theological
               Seminary project?;

           x   How do AME’s estimates or internal pricing with Henick-Lane relate to Volt’s
               subcontractor obligations, including its alleged obligation to perform “final
               terminations”?;

           x   What if any burden would production of these documents place on AME or
               Patel?; and

           x   Are there less burdensome means to obtain the information that Volt seeks to
               discover?


                                                      1
          Case 1:20-cv-04185-PAE Document 60 Filed 03/23/21 Page 2 of 2




The parties are also instructed to attach any contracts between AME and Volt on which either

party relies in their letters regarding this dispute or the forthcoming joint letter.



        SO ORDERED.

                                                               
                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge


Dated: March 23, 2021
       New York, New York




                                                   2
